Citation Nr: 1612796	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-12 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in December 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran requested a hearing before a Veterans Law Judge in his VA Form 9 submitted in May 2013.  However, in correspondence submitted in July 2014, the Veteran withdrew his request for a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In his May 2013 Substantive Appeal, the Veteran stated that his knee pain has "affected the way I walk and as a secondary cause I have ankle, hip and lower back pain."  Service connection was recently granted for a right ankle disability.  See August 2014 rating decision.  

The  issues of service connection for a left ankle, bilateral hip and back disabilities, to include as secondary to the service-connected right knee disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


REMAND

A remand is required to obtain a new VA examination.  The most recent VA examination to assess the Veteran's right knee was in September 2012.  The Veteran indicated in his May 2013 VA Form 9 that his condition had worsened since the examination.  Further, there are treatment records from July 2013 that show an injury and subsequent treatment for right knee pain.  There are additional treatment records from May 2015 showing treatment for right knee pain and limitation of motion.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect. See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for right knee complaints since April 2013.  After securing the necessary release, take all appropriate action to obtain these records.

2  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to evaluate the current severity of his right knee condition.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted, including range of motion studies in degrees, and any consultations deemed necessary should be accomplished.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right knee condition.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3.  After completing the above action, the claim must be readjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




